738 N.W.2d 756 (2007)
Steven PRICE, Plaintiff-Appellant,
v.
DEPARTMENT OF TRANSPORTATION, Defendant-Appellee.
Docket No. 133358. COA No. 257577.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the motion for reconsideration of this Court's June 26, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.
MARILYN J. KELLY, J., would grant reconsideration.